Exhibit 10.1                     


Execution Version














PURCHASE AND SALE AGREEMENT
dated as of May 9, 2018,
by and between
SHELL PIPELINE COMPANY LP
AND
SHELL MIDSTREAM PARTNERS, L.P.









--------------------------------------------------------------------------------


        




TABLE OF CONTENTS
ARTICLE I DEFINITIONS    1
Section 1.1    Definitions    1
Section 1.2    Construction    5
ARTICLE II PURCHASE AND SALE AND CLOSING    6
Section 2.1    Purchase and Sale    6
Section 2.2    Consideration    6
Section 2.3    Closing    6
Section 2.4    Subject Interest Distributions.    7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SPLC    7
Section 3.1    Organization    7
Section 3.2    Authority and Approval    7
Section 3.3    No Conflict; Consents    7
Section 3.4    Capitalization; Title to Subject Interests    8
Section 3.5    Financial Information; Undisclosed Liabilities.    8
Section 3.6    Title to Amberjack Properties.    9
Section 3.7    Litigation; Laws and Regulations    9
Section 3.8    No Adverse Changes    9
Section 3.9    Taxes    9
Section 3.10    Environmental Matters    9
Section 3.11    Licenses; Permits    10
Section 3.12    Material Contracts    10
Section 3.13    Employees.    11
Section 3.14    Transactions with Affiliates.    11
Section 3.15    Insurance    11
Section 3.16    Brokerage Arrangements    12
Section 3.17    Books and Records    12
Section 3.18    Intellectual Property Rights.    12
Section 3.19    Regulatory Matters    12
Section 3.20    Management Projections and Budget    12
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SHLX    12
Section 4.1    Organization and Existence    12
Section 4.2    Authority and Approval    13
Section 4.3    No Conflict; Consents    13
Section 4.4    Brokerage Arrangements    13
Section 4.5    Litigation    13
Section 4.6    Investment Intent    14
ARTICLE V ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS    14


i

--------------------------------------------------------------------------------

        




Section 5.1    Operation of Amberjack    14
Section 5.2    Cooperation; Further Assurances.    15
ARTICLE VI TAX MATTERS    15
Section 6.1    Liability for Taxes    15
Section 6.2    Cooperation    16
Section 6.3    Transfer Taxes    16
Section 6.4    Allocation of Consideration    16
Section 6.5    Conflict    16
ARTICLE VII CONDITIONS TO CLOSING    16
Section 7.1    Conditions to the Obligations of SHLX    16
Section 7.2    Conditions to the Obligations of SPLC    17
ARTICLE VIII INDEMNIFICATION    18
Section 8.1    Indemnification of SHLX.    18
Section 8.2    Indemnification of SPLC    18
Section 8.3    Survival    18
Section 8.4    Indemnification Procedures    19
Section 8.5    Direct Claim    20
Section 8.6    Limitations on Indemnification    20
Section 8.7    Sole Remedy    20
ARTICLE IX TERMINATION    20
Section 9.1    Termination    20
Section 9.2    Remedies upon Termination    21
ARTICLE X MISCELLANEOUS    21
Section 10.1    Acknowledgements    21
Section 10.2    Expenses    21
Section 10.3    Notices    21
Section 10.4    Arbitration    22
Section 10.5    Governing Law    22
Section 10.6    Public Statements    23
Section 10.7    Entire Agreement; Amendments and Waivers    23
Section 10.8    Conflicting Provisions    23
Section 10.9    Binding Effect and Assignment    23
Section 10.10    Severability    23
Section 10.11    Interpretation    23
Section 10.12    Headings and Disclosure Letter    23
Section 10.13    Multiple Counterparts    24
Section 10.14    Action by SHLX    24


ii

--------------------------------------------------------------------------------


        




PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”) is made as of May 9, 2018,
by and between Shell Pipeline Company LP, a Delaware limited partnership
(“SPLC”) and Shell Midstream Partners, L.P., a Delaware limited partnership
(“SHLX”).
RECITALS
WHEREAS, SPLC owns (a) 75% of the issued and outstanding Series A membership
interests (“Series A Interests”) of Amberjack Pipeline Company LLC, a Delaware
limited liability company (“Amberjack”), and (b) 50% of the issued and
outstanding Series B membership interests of Amberjack (“Series B Interests” and
collectively with the Series A Interests, the “Subject Interests”);
WHEREAS, SPLC desires to sell to SHLX or its designee, and SHLX desires to
accept and acquire or to cause its designee to accept and acquire the Subject
Interests in accordance with the terms of this Agreement (the “Transaction”);
and
WHEREAS, (a) the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors (the “Board of Directors”) of Shell Midstream Partners GP LLC, the
general partner of SHLX (the “General Partner”), has previously (i) received an
opinion of Tudor Pickering Holt & Co Advisors LP, the financial advisor to the
Conflicts Committee (the “Financial Advisor”), that the consideration to be paid
by SHLX pursuant to the Transaction is fair, from a financial point of view, to
SHLX and (ii) based on the belief of the members of the Conflicts Committee that
the consummation of the Transaction on the terms and conditions set forth in
this Agreement would not be adverse to the best interests of the Partnership
Group (as defined in the First Amended and Restated Agreement of Limited
Partnership of SHLX dated as of November 3, 2014, as amended by the Amendment
No. 1 to the First Amended and Restated Agreement of Limited Partnership of
Shell Midstream Partners, L.P. dated as of February 26, 2018 (the “Partnership
Agreement”)), unanimously approved the Transaction, such approval constituting
“Special Approval” for purposes of the Partnership Agreement, and unanimously
recommended that the Board of Directors approve the Transaction and (b)
subsequently, the Board of Directors has approved the Transaction.
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:
Article I
DEFINITIONS
Section 1.1    Definitions.
The respective terms defined in this ‎Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:
“Affiliate,” means, with respect to any Person, any other Person that directly
or indirectly Controls, is Controlled by or is under common Control with such
Person; provided that when used (a) with respect to SPLC, the term “Affiliate”
shall mean any other Person that directly or indirectly Controls, is Controlled
by or is under common Control with SPLC, excluding SHLX, the General Partner and
SHLX’s subsidiaries and equity interests, and (b) with respect to SHLX, the term
“Affiliate” shall mean only the General Partner and SHLX’s subsidiaries and
equity interests. No Person shall be deemed an Affiliate of any Person solely by
reason of the exercise or existence of rights, interests or remedies under this
Agreement.
“Agreement” has the meaning ascribed to such term in the preamble.
“Amberjack” has the meaning ascribed to such term in the recitals.
“Amberjack Agreement” means the Limited Liability Company Agreement of Amberjack
Pipeline Company LLC dated March 16, 2005, as amended by the First Amendment to
the Limited Liability Company Agreement of Amberjack Pipeline Company LLC dated
December 20, 2013, as further amended by the Second Amendment to the Limited
Liability Company Agreement of Amberjack Pipeline Company LLC dated July 1,
2014.
“Amberjack Financial Statements” has the meaning ascribed to such term in
Section 3.5(a).
“Amberjack Permits” has the meaning ascribed to such term in Section 3.11(a).


1

--------------------------------------------------------------------------------

        




“Amberjack Pipeline System” means the non-jurisdictional crude oil pipeline
system, composed of approximately 334 miles of pipeline, including, but not
limited to, the following segments: (1) Jack St. Malo: extending from Walter
Ridge Block 718 to Green Canyon Block 19; (2) Tahiti: extending from Green
Canyon Block 641 to Green Canyon Block 19; (3) Amberjack Main Line: extending
from Green Canyon Block 19 to Fourchon, Louisiana; (4) Jackalope: extending from
Green Canyon 19 to Ship Shoal 332; and (5) Genesis: Green Canyon Block 205 to
South Timbalier Block 301 sub-sea tie-in.
“Amberjack Third Amendment” means the consent and third amendment to the
Amberjack Agreement, substantially in the form approved by SPLC, SHLX and the
Conflicts Committee on or prior to the date of this Agreement, or such other
form as may be approved by SPLC, SHLX and the Conflicts Committee.
“Applicable Law” has the meaning ascribed to such term in Section 3.3(a).
“Assets” means all of the assets owned by Amberjack, whether owned by Series A
Interests or Series B Interests, including the Amberjack Pipeline System.
“Board of Directors” has the meaning ascribed to such term in the recitals.
“Business Day” means any day except a Saturday, a Sunday and any day which, in
Houston, Texas, United States, shall be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.
“Ceiling Amount” has the meaning ascribed to such term in ‎Section 8.6(a).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.
“Chevron” means Chevron Pipe Line Company.
“Closing” has the meaning ascribed to such term in ‎Section 2.3.
“Closing Date” means the date on which the Closing occurs.
“Code” means the Internal Revenue Code of 1986, as amended.
“Conflicts Committee” has the meaning ascribed to such term in the recitals.
“Consideration” means One Billion Two Hundred Twenty Million United States
Dollars ($1,220,000,000).
“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Damages” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorneys’ and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.
“Deductible Amount” has the meaning ascribed to such term in Section 8.6(a).
“Direct Claim” has the meaning ascribed to such term in Section 8.5.
“Disclosure Letter” has the meaning ascribed to such term in Article III.
“Dispute” has the meaning ascribed to such term in Section 10.4(a).
“Effective Time” means 12:01 a.m., Houston Time, on the Closing Date.
“Environmental Laws” means, without limitation, the following laws, in effect,
and as interpreted and enforced, as of the Closing Date: (a) the Resource
Conservation and Recovery Act; (b) the Clean Air Act; (c) CERCLA; (d) the
Federal Water Pollution Control Act; (e) the Safe Drinking Water Act; (f) the
Toxic Substances Control Act; (g) the Emergency Planning and Community
Right-to-Know Act; (h) the National Environmental Policy Act; (i) the Pollution
Prevention Act of 1990; (j) the Oil Pollution Act of 1990; (k) the Hazardous
Materials Transportation Act; (l) the Federal Insecticide, Fungicide


2

--------------------------------------------------------------------------------

        




and Rodenticide Act; (m) all laws, statutes, rules, regulations, orders,
judgments or decrees promulgated or issued with respect to the foregoing
Environmental Laws by Governmental Authorities; and (n) any other federal, state
or local statutes, laws, common laws, ordinances, rules, regulations, orders,
codes, decisions, injunctions or decrees that regulate or otherwise pertain to
the protection of the environment or health and safety, including the
management, control, discharge, emission, exposure, treatment, containment,
handling, removal, use, generation, permitting, migration, storage, release,
transportation, disposal, remediation, manufacture, processing or distribution
of Hazardous Materials.
“FERC” means the United States Federal Energy Regulatory Commission.
“Financial Advisor” has the meaning ascribed to such term in the recitals.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning ascribed to such term in the recitals.
“Governmental Authority” means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality, whether foreign or domestic.
“Hazardous Materials” means (a) any substance, whether solid, liquid or gaseous,
that (i) is listed, defined or regulated as a “hazardous material,” “hazardous
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant” or
“contaminant,” or words of similar meaning or import found in any applicable
Environmental Law or (ii) is or contains asbestos, polychlorinated biphenyls,
radon, urea formaldehyde foam insulation, explosives, or radioactive materials;
(b) any petroleum, petroleum hydrocarbons, petroleum substances, petroleum or
petrochemical products, refined petroleum products, natural gas, crude oil and
any components, fractions, or derivatives thereof, any oil or gas exploration or
production waste, and any natural gas, synthetic gas or any mixtures thereof;
(c) naturally occurring radioactive material, radioactive material, waste and
pollutants, radiation, radionuclides and their progeny, or nuclear waste
including used nuclear fuel; or (d) any substance, whether solid, liquid or
gaseous, that causes or poses a threat to cause contamination or nuisance on any
properties or any adjacent property or a hazard to the environment or to the
health or safety of persons on or about any properties.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness for Borrowed Money” means, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services or
any other similar obligation upon which interest charges are customarily paid
(excluding trade accounts payable incurred in the ordinary course of business),
(e) all Indebtedness for Borrowed Money of others secured by (or for which the
holder of such Indebtedness for Borrowed Money has an existing right, contingent
or otherwise, to be secured by) any encumbrance on property owned or acquired by
such Person, whether or not the Indebtedness for Borrowed Money secured thereby
has been assumed, (f) all assurances by such Person of Indebtedness for Borrowed
Money of others, (g) all capital lease obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.
“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including all patent applications, patents, trademarks, service marks, trade
styles or dress, mask works, copyrights, (including copyrights in computer
programs, software, computer code, documentation, drawings, specifications and
data), works of authorship, moral rights of authorship, rights in designs, trade
secrets, technology, inventions, invention disclosures, discoveries,
improvements, know-how, proprietary rights, formulae, processes, methods,
technical and business information, confidential and proprietary information,
and all other intellectual and industrial property rights, whether or not
subject to statutory registration or protection and, with respect to each of the
foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reexaminations, reissues, divisionals, improvements,
modifications, derivative works, goodwill and common law rights, and causes of
action relating to any of the foregoing.
“Interstate Commerce Act” means the version of the Interstate Commerce Act under
which the FERC regulates oil pipelines, 49 U.S.C. app. §§ 1, et seq. (1988), and
the regulations promulgated by the FERC thereunder.


3

--------------------------------------------------------------------------------

        




“JSM” means the Jack St. Malo pipeline segment that extends from Walter Ridge
Block 718 to Green Canyon Block 19 and is operated by Chevron.
“Knowledge,” as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel after due inquiry. The
designated personnel for SPLC and SHLX are set forth on Appendix A.
“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.
“Material Contract” has the meaning ascribed to such term in Section 3.12(a).
“Notice” has the meaning ascribed to such term in Section 10.3.
    “OCSLA” has the meaning ascribed to such term in Section 3.19.
“Partnership Agreement” has the meaning ascribed to such term in the recitals.
“Permitted Liens” means all: (a) mechanics’, materialmen’s, repairmen’s,
employees’ contractors’ operators’, carriers’, workmen’s or other like Liens or
charges arising by operation of law, in the ordinary course of business or
incident to the construction or improvement of any of the Assets, in each case,
for amounts not yet delinquent (including any amounts being withheld as provided
by law); (b) Liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business; (c) immaterial defects and irregularities in title,
encumbrances, exceptions and other matters that, singularly or in the aggregate,
will not materially interfere with the ownership, use, value, operation or
maintenance of the Assets to which they pertain or SPLC’s ability to perform its
obligations hereunder with respect thereto; (d) Liens for Taxes that are not yet
due and payable; (e) pipeline, utility and similar easements and other rights in
respect of surface operations; (f) Liens supporting surety bonds, performance
bonds and similar obligations issued in connection with the Assets; (g) all
rights to consent by required notices to, filings with or other actions by
Governmental Authorities or third parties in connection with the sale or
conveyance of easements, rights-of-way, licenses, facilities or interests
therein if they are customarily obtained subsequent to the sale or conveyance;
and (h) all Liens and interests described on Section 1.1 of the Disclosure
Letter.
“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity.
“Rules” has the meaning ascribed to such term in ‎Section 10.4(a).
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Series A Interests” has the meaning ascribed to such term in the recitals.
“Series B Interests” has the meaning ascribed to such term in the recitals.
“SHLX” has the meaning ascribed to such term in the preamble.
“SHLX Closing Certificate” has the meaning ascribed to such term in ‎Section
7.2(a).
“SHLX Indemnified Parties” has the meaning ascribed to such term in Section 8.1.
“SHLX Material Adverse Effect” means a material adverse effect on or a material
adverse change in the ability of SHLX to perform its obligations under this
Agreement and the other Transaction Documents or to consummate the transactions
contemplated hereby or thereby.
“SPLC” has the meaning ascribed to such term in the preamble.
“SPLC Closing Certificate” has the meaning ascribed to such term in ‎Section
7.1(a).
“SPLC Indemnified Parties” has the meaning ascribed to such term in ‎Section
8.2.


4

--------------------------------------------------------------------------------

        




“SPLC Material Adverse Effect” means a material adverse effect on or a material
adverse change in (a) the value or operation of the Assets, taken as a whole, or
the business, operations or financial condition of Amberjack, other than any
effect or change (i) that impacts the offshore or onshore crude oil, natural gas
or other hydrocarbon products transportation industry generally (including any
change in the prices of crude oil, natural gas or other hydrocarbon products,
industry margins or any regulatory changes or changes in Applicable Law or
GAAP), (ii) in United States or global political or economic conditions or
financial markets in general or (iii) resulting from the announcement of the
transactions contemplated by this Agreement and the taking of any actions
contemplated by this Agreement, provided, that in the case of clauses (i) and
(ii), the impact on any component of the Assets is not materially
disproportionate to the impact on similarly situated assets in the offshore or
onshore crude oil, natural gas or other hydrocarbon products transportation
industry, as applicable, or (b) the ability of SPLC to perform its obligations
under this Agreement and/or the other Transaction Documents to which it is a
party or to consummate the transactions contemplated hereby or thereby.
“Subject Interests” has the meaning ascribed to such term in the recitals.
“Subject Interest Distributions” has the meaning ascribed to such term in
Section 2.4.
“Tax” means any and all U.S. federal, state, local or foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, capital
stock, profits, margin, license, license fee, environmental, customs duty,
unclaimed property or escheat payments, alternative fuels, mercantile, lease,
service, withholding, payroll, employment, unemployment, social security,
disability, excise, severance, registration, stamp, occupation, premium,
property (real or personal), windfall profits, fuel, value added, alternative or
add on minimum, estimated or other similar taxes, duties, levies, customs,
tariffs, imposts or assessments (including public utility commission property
tax assessments) imposed by any Governmental Authority, together with any
interest, penalties or additions thereto payable to any Governmental Authority
in respect thereof or any liability for the payment of any amounts of any of the
foregoing types as a result of being a member of an affiliated, consolidated,
combined or unitary group, or being a party to any agreement or arrangement
whereby liability for payment of such amounts was determined or taken into
account with reference to the liability of any other Person.
“Tax Return” means any return, declaration, report, statement, election, claim
for refund or other written document, together with all attachments, amendments
and supplements thereto, filed with or provided to, or required to be filed with
or provided to, a Governmental Authority in respect of Taxes.
“Transaction” has the meaning ascribed to such term in the recitals.
“Transaction Documents” means this Agreement, the Transfer Agreement, the Voting
Agreement, any certificates delivered by any of the parties at the Closing and
any other documents of conveyance or other related documents contemplated to be
entered into in connection with this Agreement and the transactions contemplated
hereby with respect to which SPLC or SHLX is a party.
“Transfer Agreement” means the Transfer Agreement between SPLC and SHLX dated as
of the Closing Date relating to the Subject Interests.
“Transfer Tax” has the meaning ascribed to such term in ‎Section 6.3.
“Tribunal” has the meaning ascribed to such term in ‎Section 10.4(b).
“Voting Agreement” means the voting agreement between SPLC and SHLX dated as of
the Closing Date relating to their membership in Amberjack.
Section 1.2    Construction.
In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified; (d)
unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Disclosure Letter,” “preamble” or “recitals” shall be references to
an Article, Section, Disclosure Letter, preamble or recitals hereto; (e)
whenever the context requires, the words used in this Agreement shall include
the masculine, feminine and neuter and the singular and plural; and (f) the
terms “herein,” “hereby,” “hereunder,” “hereof,” “hereinafter,” “hereto” and
other equivalent words refer to this Agreement in its entirety and not solely to
the particular portion of the Agreement in which such word is used.


5

--------------------------------------------------------------------------------

        




ARTICLE II    
PURCHASE AND SALE AND CLOSING
Section 2.1    Purchase and Sale.
Upon the terms and subject to the conditions set forth in this Agreement and in
the other Transaction Documents, at the Closing, SPLC shall sell, transfer,
assign and convey the Subject Interests to SHLX, free and clear of all Liens
(other than restrictions under applicable federal and state securities laws),
and SHLX shall accept and acquire the Subject Interests from SPLC.
Section 2.2    Consideration.
The aggregate amount of consideration for the Subject Interests to be paid by
SHLX to SPLC shall be the Consideration.
Section 2.3    Closing.
(a)    The closing of the Transaction (the “Closing”) shall take place as
provided in this Section 2.3, but if the Closing occurs, the Transaction,
including the transfer to SHLX of the risk of loss and reward relating to the
Subject Interests, shall be effective as of the Effective Time. The Closing will
be held at the offices of SPLC at 150 N. Dairy Ashford, Houston, Texas 77079,
within two (2) Business Days after satisfaction or waiver, as applicable, of the
conditions set forth in Section 7.1 and Section 7.2, or such other place, date
and time or means (including by electronic means), as may be mutually agreed
upon by the parties hereto.
(b)    At the Closing, SHLX, or its designee(s), shall deliver, or cause to be
delivered, to SPLC or its designee, the following:
(i)
the Consideration by wire transfer in immediately available funds to an account
of SPLC or such designee(s) to be designated by SPLC, which designation shall be
made not less than two (2) Business Days prior to the Closing;

(ii)
a duly executed counterpart of the Transfer Agreement;

(iii)
a counterpart of the Amberjack Third Amendment, duly executed by SHLX,
reflecting Chevron’s consent to the transfer of the Subject Interests from SPLC
to SHLX and updating the ownership exhibit to reflect the transfer of the
Subject Interests pursuant to this Agreement;

(iv)
a duly executed counterpart of the Voting Agreement;

(v)
a certificate of good standing of recent date of SHLX; and

(vi)
the SHLX Closing Certificate.

(c)    At the Closing, SPLC or its designee shall deliver, or cause to be
delivered, to SHLX or its designee, the following:
(i)
a duly executed counterpart of the Transfer Agreement;

(ii)
a counterpart of the Amberjack Third Amendment, duly executed by SPLC and
Chevron, reflecting Chevron’s consent to the transfer of the Subject Interests
from SPLC to SHLX and updating the ownership exhibit to reflect the transfer of
the Subject Interests pursuant to this Agreement;

(iii)
a duly executed counterpart of the Voting Agreement;

(iv)
a certificate of good standing of recent date for each of SPLC and Amberjack;

(v)
a foreign qualification certificate of recent date for SPLC;



6

--------------------------------------------------------------------------------

        




(vi)
a certification of non-foreign status in accordance with U.S. Treasury
Regulation Section 1.1445-2(b)(2) from Equilon Enterprises LLC; and

(vii)
the SPLC Closing Certificate.

(d)    The parties hereto agree to deliver such other certificates, instruments
of conveyance and documents as may be reasonably requested by another party
hereto not less than two (2) Business Days prior to the Closing Date to carry
out the intent and purposes of this Agreement.
Section 2.4    Subject Interest Distributions.
For the avoidance of doubt, SHLX shall be entitled to receive from SPLC any and
all distributions payable in cash, equity securities, or other property
declared, set aside or paid by Amberjack as they relate to the Subject Interests
with respect to the period beginning April 1, 2018 (and such distributions are
referred to herein as the “Subject Interest Distributions”), giving effect to
SHLX’s acquisition of such Subject Interests solely for the purpose of any such
Subject Interest Distributions as of April 1, 2018.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SPLC
SPLC hereby represents and warrants to SHLX that, except as disclosed in the
disclosure letter delivered to SHLX on the date of this Agreement (the
“Disclosure Letter”) (it being understood that any information set forth on any
section of the Disclosure Letter shall be deemed to apply to and qualify all
sections or subsections of this Agreement to the extent that it is reasonably
apparent on its face that such information is relevant to such other sections or
subsections):
Section 3.1    Organization.
(a)    SPLC is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.
(b)    Amberjack is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority to own, operate and
lease its properties and assets and to carry on its business as now conducted.
(c)    SPLC has made available to SHLX true and complete copies of the
organizational documents of Amberjack.
Section 3.2    Authority and Approval.
(a)    SPLC has full limited partnership power and authority to execute and
deliver this Agreement and the other Transaction Documents to which SPLC is a
party, to consummate the transactions contemplated hereby and thereby and to
perform all of the obligations hereof and thereof to be performed by it. The
execution and delivery by SPLC of this Agreement and the other Transaction
Documents to which SPLC is a party, the consummation of the transactions
contemplated hereby and thereby and the performance of all of the obligations
hereof and thereof to be performed by SPLC have been duly authorized and
approved by all requisite limited partnership action on the part of SPLC.
(b)    This Agreement has been duly executed and delivered by SPLC and
constitutes the valid and legally binding obligation of SPLC, enforceable
against SPLC in accordance with its terms, and, upon the execution of the other
Transaction Documents to which SPLC is a party, such other Transaction Documents
will be duly executed and delivered by SPLC and constitute the valid and legally
binding obligations of SPLC enforceable against SPLC in accordance with their
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights and remedies generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).
Section 3.3    No Conflict; Consents.
Except as set forth on Section 3.3 of the Disclosure Letter:


7

--------------------------------------------------------------------------------

        




(a)    The execution, delivery and performance of this Agreement and the other
Transaction Documents to which SPLC is a party by SPLC does not, and the
fulfillment and compliance with the terms and conditions hereof and thereof and
the consummation of the transactions contemplated hereby and thereby will not,
(i) violate, conflict with, result in any breach of, or require the consent of
any Person under, any of the terms, conditions or provisions of the
organizational documents of SPLC or Amberjack; (ii) conflict with or violate any
provision of any law (including common law) or administrative rule or regulation
or any judicial, administrative or arbitration order, award, judgment, writ,
injunction or decree applicable to SPLC, Amberjack or the Assets (“Applicable
Law”); (iii) conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any indenture, mortgage, agreement, contract, commitment, right of way, license,
concession, permit, lease, joint venture or other instrument to which SPLC or
Amberjack is a party or by which any of them are bound or to which any of the
Assets are subject; or (iv) result in the creation of any Lien (other than
Permitted Liens) on any of the Assets or on the Subject Interests under any such
indenture, mortgage, agreement, contract, commitment, right of way, license,
concession, permit, lease, joint venture or other instrument, except in the case
of clauses (ii), (iii) and (iv) for those items which, individually or in the
aggregate, would not reasonably be expected to have an SPLC Material Adverse
Effect or result in any material liability or obligation of SHLX (other than any
liability or obligation hereunder); and
(b)    No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to SPLC or Amberjack with respect to the Subject Interests or the
Assets in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which SPLC is a party or the
consummation of the transactions contemplated hereby or thereby, except (i) as
have been waived or obtained or with respect to which the time for asserting
such right has expired or (ii) for those which individually or in the aggregate
would not reasonably be expected to have an SPLC Material Adverse Effect
(including such consents, approvals, licenses, permits, orders or authorizations
that are not customarily obtained prior to the Closing and are reasonably
expected to be obtained in the ordinary course of business following the
Closing).
Section 3.4    Capitalization; Title to Subject Interests.
Except as set forth on Section 3.4 of the Disclosure Letter:
(a)    SPLC owns, beneficially and of record, the Subject Interests and will
convey at Closing good title, free and clear of all Liens, to the Subject
Interests to SHLX or its designee. Except for (i) the sale of the Subject
Interests contemplated by this Agreement and (ii) restrictions under applicable
federal and state securities laws, the Subject Interests are not subject to any
agreements or understandings with respect to the voting or transfer of any of
the Subject Interests, stockholders’ agreements, pledge agreements, buy-sell
agreements, rights of first refusal, preemptive rights or proxy arrangements.
The Subject Interests have been duly authorized and are validly issued, fully
paid and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act, as
amended).
(b)    There are (i) no authorized or outstanding subscriptions, warrants,
options, convertible securities or other rights (contingent or otherwise) to
purchase or otherwise acquire from Amberjack any equity interests of or in
Amberjack, (ii) no commitments on the part of Amberjack to issue membership
interests, shares, subscriptions, warrants, options, convertible securities or
other similar rights, and (iii) no equity securities of Amberjack reserved for
issuance for any such purpose. Amberjack has no obligation (contingent or other)
to purchase, redeem or otherwise acquire any of its equity securities or
interests. Except for this Agreement, there is no voting trust or agreement,
stockholders’ agreement, pledge agreement, buy-sell agreement, right of first
refusal, preemptive right or proxy relating to any equity securities of
Amberjack. Amberjack owns no equity interests in any other Person.
Section 3.5    Financial Information; Undisclosed Liabilities.
(a)    SPLC has provided to SHLX a true and complete copy of the audited
financial statements as of December 31, 2017 of Amberjack on a consolidated
basis (the “Amberjack Financial Statements”). The Amberjack Financial Statements
present fairly in all material respects the financial position of Amberjack as
of the date thereof. There are no material off-balance sheet arrangements of
Amberjack. The Amberjack Financial Statements have been prepared in accordance
with GAAP consistently applied throughout the periods presented (except as may
be indicated in the notes thereto).
(b)    Except as set forth on Section 3.5(b) of the Disclosure Letter and to
SPLC’s Knowledge as to JSM, there are no liabilities or obligations of Amberjack
of any nature (whether known or unknown and whether accrued, absolute,


8

--------------------------------------------------------------------------------

        




contingent or otherwise) and there are no facts or circumstances that would
reasonably be expected to result in any such liabilities or obligations, whether
arising in the context of federal, state or local judicial, regulatory,
administrative or permitting agency proceedings, other than (i) liabilities or
obligations reflected or reserved against in the Amberjack Financial Statements,
(ii) current liabilities incurred in the ordinary course of business since
December 31, 2017, and (iii) liabilities or obligations (whether known or
unknown and whether accrued, absolute, contingent or otherwise) that are not
material.
Section 3.6    Title to Amberjack Properties.
As of the date hereof, and to SPLC’s Knowledge as to JSM, Amberjack has (a) good
and marketable fee simple title to the owned real property used or held for use
by Amberjack for the conduct of Amberjack’s business, free and clear of any
Liens (other than Permitted Liens or as set forth on Section 3.6 of the
Disclosure Letter) and (b) a valid, binding, and enforceable leasehold interest
in each of the leased properties used or held for use by Amberjack for the
conduct of Amberjack’s business, free and clear of any Liens (other than
Permitted Liens or as set forth on Section 3.6 of the Disclosure Letter).
Section 3.7    Litigation; Laws and Regulations.
(a)     Except as set forth on Section 3.7(a) of the Disclosure Letter, there
are no (i) civil, criminal or administrative actions, suits, claims, hearings,
arbitrations or proceedings pending or, to SPLC’s Knowledge, threatened against
Amberjack, (ii) judgments, orders, decrees or injunctions of any Governmental
Authority, whether at law or in equity, against Amberjack or (iii) pending or,
to SPLC’s Knowledge, threatened investigations by any Governmental Authority
against Amberjack, except in each case, for those items that would not,
individually or in the aggregate, reasonably be expected to have an SPLC
Material Adverse Effect; and
(b)     Amberjack is not in violation of or in default under any Applicable Law,
except as would not, individually or in the aggregate, reasonably be expected to
have an SPLC Material Adverse Effect.
Section 3.8    No Adverse Changes.
Except as set forth on Section 3.8 of the Disclosure Letter, since December 31,
2017:
(a)    there has not been an SPLC Material Adverse Effect; and
(b)    there has not been any damage, destruction or loss to any material
portion of the Assets, whether or not covered by insurance, in excess of One
Million Dollars ($1,000,000).
Section 3.9    Taxes.
(a)    Except as would not reasonably be expected to have an SPLC Material
Adverse Effect, (i) all Tax Returns required to be filed by or with respect to
Amberjack, the Assets or the operations thereof have been filed on a timely
basis (taking into account all extensions of due dates); (ii) all Taxes owed by
Amberjack, the Assets or the operations thereof, as applicable, which are or
have become due, have been timely paid; (iii) there are no Liens on any of the
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax on the Assets other than Liens for Taxes not yet due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings for which an adequate reserve has been established therefor; (iv)
there is no pending action, proceeding or investigation for assessment or
collection of Taxes and no Tax assessment, deficiency or adjustment has been
asserted or proposed with respect to Amberjack, the Assets or the operations of
Amberjack; (v) except with respect to extensions of time to file Tax Returns
obtained in the ordinary course of business, there is not in force any
outstanding agreement or waiver by or with respect to, the Assets or the
operations of Amberjack extending the period for assessment or collection of any
Tax; and (vi) Amberjack is not a party to any Tax allocation or Tax sharing
agreement that will be binding on Amberjack after Closing.
(b)    For U.S. federal income tax purposes, Amberjack is treated as a
partnership and has in effect made, or shall be eligible to make, an election
pursuant to Section 754 of the Code.
Section 3.10    Environmental Matters.
Except as disclosed in Section 3.10 of the Disclosure Letter, or as would not
reasonably be expected, individually or in the aggregate, to have an SPLC
Material Adverse Effect:


9

--------------------------------------------------------------------------------

        




(a)    Amberjack and its Assets, operations and business are in compliance with
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all material permits required under all
Environmental Laws;
(b)    no circumstances exist to the Knowledge of SPLC with respect to Amberjack
and its Assets, operations or business that give rise to an obligation or
Damages of Amberjack or its operators related to the investigation, remediation
or other action necessary to address the presence, on-site or offsite, of
Hazardous Materials under any applicable Environmental Laws;
(c)    Amberjack has not received any written communication from a Governmental
Authority that remains unresolved alleging that Amberjack or its Assets,
operations or business may be in violation of any Environmental Law or any
Permit issued pursuant to Environmental Law;
(d)    Amberjack and its Assets, operations or business are not subject to any
pending or, to the Knowledge of SPLC, threatened, claim, action, suit,
investigation, inquiry or proceeding under any Environmental Law (including
designation as a potentially responsible party under CERCLA or any similar local
or state law);
(e)    all notices, permits, permit exemptions, licenses or similar
authorizations, if any, required to be obtained or filed by Amberjack under any
Environmental Law in connection with its Assets, operations and business have
been duly obtained or filed, are valid and currently in effect, and Amberjack
and its Assets, operations and business are in compliance with such
authorizations; and
(f)    since January 1, 2015, there has been no discharge, disposal or
arrangement for disposal of any Hazardous Material into the environment by
Amberjack or its Assets, operations or business, or, to the Knowledge of SPLC,
by a third party except in compliance with applicable Environmental Law and in a
manner that has not and would not be expected to give rise to any material
liability under Environmental Laws.
Section 3.11    Licenses; Permits.
Except as set forth in Section 3.11 of the Disclosure Letter:
(a)    Amberjack has all licenses, permits and authorizations issued or granted
or waived by Governmental Authorities that are necessary for the conduct of its
business as now being conducted (collectively, “Amberjack Permits”), except, in
each case, for such items for which the failure to obtain or have waived would
not, individually or in the aggregate, result in an SPLC Material Adverse
Effect.
(b)    All Amberjack Permits are validly held by Amberjack or its operator and
are in full force and effect, except as would not reasonably be expected to have
an SPLC Material Adverse Effect.
(c)    Amberjack has complied with all terms and conditions of the Amberjack
Permits, except as would not reasonably be expected to have an SPLC Material
Adverse Effect.
(d)    There is no outstanding written notice nor, to SPLC’s Knowledge, any
other notice of revocation, cancellation or termination of any Amberjack Permit,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have an SPLC Material Adverse Effect.
(e)    No proceeding is pending or, to SPLC’s Knowledge, threatened with respect
to any alleged failure by Amberjack to have any material Amberjack Permit
necessary for the operation of any of the Assets or the conduct of Amberjack’s
business.
Section 3.12    Material Contracts.
(a)     Section 3.12(a) of the Disclosure Letter contains a true and complete
listing (redacted, as applicable, to comply with regulatory requirements) of the
following contracts and other agreements to which, as of the date of this
Agreement, Amberjack is a party or to which the Assets are subject (each such
contract or agreement, along with all amendments and supplements thereto, being
referred to herein as a “Material Contract”):
(i)    contracts, agreements and instruments representing Indebtedness for
Borrowed Money and all guarantees thereof;



10

--------------------------------------------------------------------------------

        




(ii)    contracts containing covenants limiting the freedom of Amberjack to
engage in any line of business or compete with any Person or operate at any
location;
(iii)    price swaps, hedges, futures or similar instruments;
(iv)    contracts to which Amberjack, on the one hand, and an Affiliate of
Amberjack, on the other hand, is a party or is otherwise bound;
(v)    contracts containing any preferential rights to purchase or similar
rights relating to any of the Assets;
(vi)    joint venture or partnership agreements, including any agreement or
commitment to make any loan or capital contribution to any joint venture or
partnership;
(vii)    contracts relating to the acquisition or disposition by Amberjack of
any business (whether by acquisition or disposition of equity interests or
assets) pursuant to which Amberjack has or will have any remaining material
obligation or liability or benefit;
(viii)    contracts or agreements which, individually, require or entitle
Amberjack to make or receive payments of at least Twenty-Five Million Dollars
($25,000,000) annually, provided that the calculation of the aggregate payments
for any such agreement or contract shall not include payments attributable to
any renewal periods or extensions for which Amberjack may exercise a renewal or
extension option in its sole discretion; and
(ix)    licenses relating to Intellectual Property (whether as licensee or
licensor) other than licenses with respect to software used or accessed by
Amberjack under a “shrink wrap,” “click wrap” or “off the shelf” software
license that is generally commercially available on standard terms.
(b)     Subject to regulatory requirements of which SHLX has been informed and
confidentiality restrictions contained in a Material Contract, SPLC has made
available to SHLX a correct and complete copy of each Material Contract listed
in Section 3.12(a) of the Disclosure Letter.
(c)     Except as would not reasonably be expected to result in an SPLC Material
Adverse Effect or as disclosed on Section 3.12(c) of the Disclosure Letter: (i)
each Material Contract is legal, valid and binding on and enforceable against
Amberjack and in full force and effect; (ii) each Material Contract will
continue to be legal, valid and binding on and enforceable against Amberjack and
in full force and effect on identical terms following the consummation of the
transactions contemplated by this Agreement; (iii) Amberjack is not in breach or
default, and no event has occurred which with notice or lapse of time would
constitute a breach or default by Amberjack, or permit termination, modification
or acceleration, under any Material Contract; and (iv) to SPLC’s Knowledge, no
other party to any Material Contract is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or default
by such other party, or permit termination, modification or acceleration, under
any Material Contract other than in accordance with its terms, nor has any other
party repudiated any provision of any Material Contract.
Section 3.13    Employees.
Amberjack does not have, and has not had, any employees nor has it maintained or
contributed to, and is not subject to any liability in respect of, any employee
benefit or welfare plan of any nature, including plans subject to the Employee
Retirement Income Security Act of 1974, as amended.
Section 3.14    Transactions with Affiliates.
Except as otherwise contemplated in this Agreement, Amberjack is not and was
not, as of the Effective Time, a party to any agreement, contract or arrangement
with any of its Affiliates, other than those disclosed on Section 3.14 of the
Disclosure Letter.
Section 3.15    Insurance.
Section 3.15 of the Disclosure Letter sets forth a list of the material
insurance policies that Amberjack holds or SPLC holds with respect to Amberjack,
the Subject Interests or the Assets whether Amberjack or SPLC is the
beneficiary. Such policies are in full force and effect, and all premiums due
and payable under such policies have been paid, SPLC has


11

--------------------------------------------------------------------------------

        




received no written notice of any pending or threatened termination of, or
indication of an intention not to renew, such policies.
Section 3.16    Brokerage Arrangements.
Neither SPLC nor any of its Affiliates has entered (directly or indirectly) into
any agreement with any Person that would obligate either SHLX or any of its
Affiliates or Amberjack, to pay any commission, brokerage or “finder’s fee” or
other similar fee in connection with this Agreement or the other Transaction
Documents or the Transactions contemplated hereby or thereby. For purposes of
this Section 3.16, SHLX and its subsidiaries shall not constitute Affiliates of
SPLC or of SPLC’s Affiliates.
Section 3.17    Books and Records.
Accurate copies of all books and records, including but not limited to minute
books and equity record books of Amberjack, maintained by, or made available to,
SPLC with respect to Amberjack and the Subject Interests have been made
available for inspection to SHLX.
Section 3.18    Intellectual Property Rights.
Amberjack owns or has the right to use all Intellectual Property necessary for
or used in the conduct of its business as currently conducted, and, to the
Knowledge of SPLC, Amberjack’s products and services do not infringe upon,
misappropriate or otherwise violate any Intellectual Property of any third
party. All Intellectual Property owned by Amberjack, if any, is owned free and
clear of any Liens (other than Permitted Liens). Neither the execution and
delivery of this Agreement or the other Transaction Documents, nor the
consummation of the transactions contemplated hereby or thereby will, with or
without notice or lapse of time, result in, or give any other Person the right
or option to cause or declare, a breach or termination of, or cancellation or
reduction in, rights of Amberjack under any contract providing for the license
of any Intellectual Property to Amberjack, except for any such terminations,
cancellations or reductions that, individually or in the aggregate, would not
have an SPLC Material Adverse Effect. There is no Intellectual Property-related
action, suit, proceeding, hearing, investigation, notice or complaint pending
or, to SPLC’s Knowledge, threatened by any third party before any court or
tribunal (including, without limitation, the United States Patent and Trademark
Office or equivalent authority anywhere in the world) relating to Amberjack or
its operations, nor has any claim or demand been made by any third party that
alleges any infringement, misappropriation or violation of any Intellectual
Property of any third party, or unfair competition or trade practices by
Amberjack. Except as would not result in an SPLC Material Adverse Effect,
Amberjack has taken reasonable measures to protect the confidentiality of all
material trade secrets.
Section 3.19    Regulatory Matters.
Since January 1, 2017, the Amberjack Pipeline was not subject to the
jurisdiction of, or regulation by, the FERC under the Interstate Commerce Act
and was operated by SPLC, and, to the best of SPLC’s Knowledge, by Chevron as to
JSM, in compliance with the non-discriminatory open access transportation
requirements under the Outer Continental Shelf Lands Act (as amended, “OCSLA”).
Section 3.20    Management Projections and Budget.
The projections and budgets regarding Amberjack identified on Section 3.20 of
the Disclosure Letter, which were provided to SHLX (including those provided to
the Financial Advisor) by SPLC and its Affiliates as part of SHLX’s review in
connection with this Agreement, were prepared based upon assumptions that SPLC’s
management believes to be reasonable as of the date thereof and hereof and were
consistent with SPLC’s management’s reasonable expectations as of the time they
were prepared and as of the date hereof.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF SHLX
SHLX hereby represents and warrants to SPLC as follows:
Section 4.1    Organization and Existence.


12

--------------------------------------------------------------------------------

        




SHLX is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.
Section 4.2    Authority and Approval.
(a)    SHLX has full limited partnership power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform all of the obligations hereof to be performed by it. The execution
and delivery of this Agreement and the other Transaction Documents to which SHLX
is a party, the consummation of the transactions contemplated hereby and thereby
and the performance of all of the obligations hereof and thereof to be performed
by SHLX have been duly authorized and approved by all requisite limited
partnership action of SHLX.
(b)    This Agreement has been duly executed and delivered by or on behalf of
SHLX, and constitutes the valid and legally binding obligation of SHLX,
enforceable against SHLX in accordance with its terms and, upon the execution of
all of the other Transaction Documents to which SHLX is a party, such other
Transaction Documents will be duly executed and delivered by or on behalf of
SHLX and constitute the valid and legally binding obligation of SHLX,
enforceable against SHLX in accordance with their terms, except in each case as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).
Section 4.3    No Conflict; Consents.
(a)    The execution, delivery and performance of this Agreement and the other
Transaction Documents to which SHLX is a party by SHLX does not, and the
fulfillment and compliance with the terms and conditions hereof and thereof and
the consummation of the transactions contemplated hereby and thereby will not,
(i) violate, conflict with, result in any breach of, or require the consent of
any Person under, any of the terms, conditions or provisions of the
organizational documents of SHLX; (ii) conflict with or violate any provision of
any law or administrative rule or regulation or any judicial, administrative or
arbitration order, award, judgment, writ, injunction or decree applicable to
SHLX or any property or asset of SHLX; (iii) conflict with, result in a breach
of, constitute a default under (whether with notice or the lapse of time or
both), or accelerate or permit the acceleration of the performance required by,
or require any consent, authorization or approval under, or result in the
suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
commitment, right of way, license, concession, permit, lease, joint venture or
other instrument to which SHLX is a party or by which it is bound or to which
SHLX’s property is subject, except in the case of clauses (ii) and (iii) for
those items which, individually or in the aggregate, would not reasonably be
expected to affect the ability of SHLX to perform its obligations under this
Agreement and the other Transaction Documents to which SHLX is a party or to
consummate the transactions contemplated hereby or thereby.
(b)    No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to SHLX in connection with the execution, delivery, and performance
of this Agreement or the other Transaction Documents to which SHLX is a party or
the consummation of the transactions contemplated hereby and thereby, except (i)
as have been waived or obtained or with respect to which the time for asserting
such right has expired or (ii) for those which individually or in the aggregate
would not reasonably be expected to affect the ability of SHLX to perform its
obligations under this Agreement and the other Transaction Documents to which
SHLX is a party or to consummate the transactions contemplated hereby or thereby
(including such consents, approvals, licenses, permits, orders or authorizations
that are not customarily obtained prior to the Closing and are reasonably
expected to be obtained in the ordinary course of business following the
Closing).
Section 4.4    Brokerage Arrangements.
SHLX has not entered (directly or indirectly) into any agreement with any Person
that would obligate SPLC or any of its Affiliates to pay any commission,
brokerage or “finder’s fee” or other similar fee in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby. For purposes of this Section 4.4, SHLX and its subsidiaries
shall not constitute Affiliates of SPLC or of SPLC’s Affiliates.
Section 4.5    Litigation.
There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, to SHLX’s Knowledge,
threatened that (a) question or involve the validity or enforceability of SHLX’s
obligations under this Agreement or (b) seek (or reasonably might be expected to
seek) (i) to prevent or delay the


13

--------------------------------------------------------------------------------

        




consummation by SHLX of the transactions contemplated by this Agreement or (ii)
damages in connection with any such consummation.
Section 4.6    Investment Intent.
SHLX is accepting the Subject Interests for its own account with the present
intention of holding the Subject Interests for investment purposes and not with
a view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or state securities laws. SHLX acknowledges that
the Subject Interests will not be registered under the Securities Act or any
applicable state securities law, and that such Subject Interests may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and pursuant to
state securities laws and regulations, as applicable.
ARTICLE V    
ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS
Section 5.1    Operation of Amberjack.
(a)    Except as expressly provided by this Agreement, or as consented to in
writing by the other party to this Agreement, during the period from the date of
this Agreement through the Closing Date, in the event that items are presented
to the members of Amberjack, SPLC shall, or shall cause its representative(s)
to, vote in favor of taking actions to:
(i)
conduct its business and operations in the usual and ordinary course thereof
consistent with past practices; and

(ii)
preserve, maintain and protect the Assets and operations of Amberjack related
thereto as are now being conducted.

SPLC shall, or shall cause its representative(s) to, vote its interests in
Amberjack in opposition to any actions contrary to the foregoing.
(b)    Except (i) as expressly provided by this Agreement, (ii) as set forth on
Section 5.1 of the Disclosure Letter or (iii) as consented to in writing by the
other party to this Agreement, during the period from the date of this Agreement
through the Closing Date, neither SPLC nor SHLX shall, and shall cause their
representative(s) not to, vote in favor of any action that would permit
Amberjack, to:
(i)
amend its organizational documents;

(ii)
liquidate, dissolve, recapitalize or otherwise wind up its business;

(iii)
make any material change in any method of accounting or accounting principles,
practices or policies other than those required by GAAP or Applicable Law;

(iv)
make, amend or revoke any material election with respect to Taxes;

(v)
enter into any contract or agreement that would be a Material Contract if
entered into prior to the date of this Agreement, terminate any Material
Contract or amend any Material Contract in any material respect, in each case,
other than in the ordinary course of business;

(vi)
purchase or otherwise acquire (including by lease) any asset or business of, or
any equity interest in, any Person for consideration other than in the ordinary
course of business;

(vii)
sell, lease, abandon or otherwise dispose of any asset other than in the
ordinary course of business;

(viii)
take any action, refrain from taking any action, or enter into any agreement or
contract that would result in the imposition of any Lien (other than Permitted
Liens) on any assets;

(ix)
file any material lawsuit;



14

--------------------------------------------------------------------------------

        




(x)
cancel, compromise, waive, release or settle any right, claim or lawsuit other
than immaterial rights and claims in the ordinary course of business consistent
with past practice;

(xi)
undertake any capital project other than as set forth on Section 5.1 of the
Disclosure Letter;

(xii)
merge, consolidate or enter into any other business combination with any Person;

(xiii)
make any loan to any Person (other than extensions of credit to customers in the
ordinary course of business and intercompany loans under SPLC’s cash management
system in accordance with past practice);

(xiv)
issue or sell any equity interest, notes, bonds or other securities, or any
option, warrant or right to acquire the same or incur, assume or guarantee any
Indebtedness for Borrowed Money;

(xv)
make any distribution with respect to its equity interests other than in the
ordinary course of business consistent with past practice;

(xvi)
redeem, purchase or otherwise acquire any of its equity interests;

(xvii)
fail to maintain in full force and effect its current insurance policies
covering Amberjack, the Assets and Amberjack’s business;

(xviii)
acquire, commence or conduct any activity or business related to the Assets that
may generate income for United States federal income tax purposes that may not
be “qualifying income” (as such term is defined pursuant to Section 7704 of the
Code), except to the extent such activity or business is being conducted on the
date of this Agreement;

(xix)
take any action that would reasonably be expected to result in any
representation and warranty of SPLC set forth in this Agreement becoming untrue
in any material respect; or

(xx)
agree, whether in writing or otherwise, to do any of the foregoing.

Section 5.2    Cooperation; Further Assurances.
SPLC and SHLX shall use their respective commercially reasonable efforts (a) to
obtain all approvals and consents required by or necessary for the transactions
contemplated by this Agreement, including, if required, any approvals and
consents required by the HSR Act, (b) to ensure that all of the conditions to
the respective obligations of SPLC or SHLX, as the case may be, contained in
Section 7.1 and Section 7.2, respectively, are satisfied timely and (c) to
execute and deliver all documents and instruments required by or necessary for
the consummation of the transactions contemplated by this Agreement. Each of the
parties acknowledges that certain actions may be necessary with respect to the
matters and actions contemplated by this Agreement, such as making notifications
and obtaining consents or approvals or other clearances that are material to the
consummation of the transactions contemplated hereby, and each agrees to take
all appropriate action and to do all things necessary, proper or advisable under
Applicable Laws and regulations to make effective the transactions contemplated
by this Agreement; provided, however, that except as expressly set forth herein,
nothing in this Agreement will require any party hereto to hold separate or make
any divestiture not expressly contemplated herein of any asset or otherwise
agree to any restriction on its operations or other burdensome condition which
would in any such case be material to its assets, liabilities or business in
order to obtain any consent or approval or other clearance required by this
Agreement.
ARTICLE VI    
TAX MATTERS
Section 6.1    Liability for Taxes.
(a)    SPLC shall be liable for, and shall indemnify, defend and hold harmless
SHLX from any unpaid Taxes (including related penalties and interest) imposed on
or incurred by or with respect to the Subject Interests or the assets related to
the Subject Interests, attributable to any taxable period ending on or prior to
the Closing Date or portion thereof to the extent occurring on or prior to the
Closing Date.


15

--------------------------------------------------------------------------------

        




(b)    SHLX shall be liable for any Taxes (including related penalties and
interest) imposed on or incurred by or with respect to their interests in the
Subject Interests or the Assets related to the Subject Interests attributable to
any taxable period beginning after the Closing Date or portion thereof to the
extent occurring after the Closing Date.
(c)    Whenever it is necessary for purposes of this Article VI to determine the
amount of any Taxes imposed on or incurred by or with respect to the Subject
Interests or the Assets related to the Subject Interests for a taxable period
beginning before and ending after the Closing Date, which is allocable to the
period ending on or prior to the Closing Date, and the allocation is not
otherwise prescribed by Applicable Law or agreement in effect as of the date
hereof, such amount shall be deemed to be the amount of such Tax for the entire
Tax period multiplied by a fraction, the numerator of which is the number of
days in the Tax period ending on (and including) the Closing Date and the
denominator of which is the number of days in the entire Tax period.
(d)    If SHLX receives a refund of any Taxes (including related penalties and
interest) that SPLC is responsible for hereunder, or if SPLC receives a refund
of any Taxes (including related penalties and interest) that SHLX is responsible
for hereunder, the party receiving such refund shall, within ninety (90) days
after receipt of such refund, remit it to the party which has responsibility for
such Taxes hereunder. The parties shall cooperate in order to take all necessary
and reasonable steps to claim any such refund.
(e)    For federal income tax purposes, the parties agree to report any payments
with respect to Section 2.4, Section 6.1, ‎ Section 8.1 and ‎Section 8.2 as an
adjustment to the Consideration.
Section 6.2    Cooperation.
The parties will cooperate fully with each other regarding Tax matters and the
preparation and filing of Tax Returns (including the execution of appropriate
powers of attorney) and will make available to the other as reasonably requested
all information, records and documents relating to Taxes governed by this
Agreement until the expiration of the applicable statute of limitations or
extension thereof or the conclusion of all audits, appeals or litigation with
respect to such Taxes.
Section 6.3    Transfer Taxes.
Any transfer, documentary, sales, use, stamp, registration and other similar
Taxes and/or fees arising out of or in connection with the transactions effected
pursuant to this Agreement (each such Tax or fee, a “Transfer Tax”) shall be
borne by the party on whom such obligation is primarily imposed by Applicable
Law; provided, however, that SHLX shall bear any Transfer Tax for which SHLX is
jointly and severally liable, and for which no other party is primarily liable,
under Applicable Law. The party responsible for a Transfer Tax pursuant to this
Section 6.3 shall file all necessary Tax Returns and other documentation with
respect to such Transfer Tax. If required by Applicable Law, SPLC and SHLX
shall, and shall cause their respective Affiliates to, join in the execution of
any such Tax Returns and other documentation. The parties shall cooperate to
establish eligibility for any applicable exemption from any Transfer Tax.
Section 6.4    Allocation of Consideration.
The parties will use commercially reasonable efforts to agree upon an allocation
of the Consideration to the Subject Interests and further among the Subject
Interests for U.S. federal income tax purposes in compliance with the principles
of Section 1060 of the Code, and the Treasury Regulations thereunder, and
Treasury Regulation Section 1.755-1, as applicable.
Section 6.5    Conflict.
In the event of a conflict between the provisions of this Article VI and any
other provisions of this Agreement, the provisions of this Article VI shall
control.
ARTICLE VII    
CONDITIONS TO CLOSING
Section 7.1    Conditions to the Obligations of SHLX.
The obligation of SHLX to proceed with the Closing contemplated hereby is
subject to the satisfaction on or prior to the Closing Date of all of the
following conditions, any one or more of which may be waived, in whole or in
part, by SHLX:


16

--------------------------------------------------------------------------------

        




(a)    The representations and warranties of SPLC set forth in (i) this
Agreement (other than the representations and warranties of SPLC set forth in
Sections 3.1, 3.2, 3.16 and 3.20) shall be true and correct (without giving
effect to any materiality standard or SPLC Material Adverse Effect
qualification, except with respect to Section 3.8(a)) as of the date of this
Agreement and on the Closing Date as if made on such date, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct (without giving effect
to any materiality standard or SPLC Material Adverse Effect qualification,
except with respect to Section 3.8(a)) as of such specified date, except to the
extent that failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, result in an SPLC Material
Adverse Effect and (ii) Sections 3.1, 3.2, 3.16 and 3.20 shall be true and
correct in all respects as of the date of this Agreement and on the Closing Date
as if made on such date. SPLC shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by SPLC by the time of the Closing. SPLC shall have
delivered to SHLX a certificate, dated as of the Closing Date and signed by an
authorized signatory of SPLC’s general partner confirming the foregoing matters
set forth in this Section 7.1(a) (the “SPLC Closing Certificate”).
(b)    All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act, if applicable) shall have been made and obtained, and
all waiting periods with respect to filings made with Governmental Authorities
in contemplation of the consummation of the transactions described herein shall
have expired or been terminated.
(c)    All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, including any
consents set forth on Section 7.1(c) of the Disclosure Letter.
(d)    A counterpart of the Amberjack Third Amendment, duly executed by Chevron,
has been received from Chevron.
(e)    No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated hereby or to recover damages in
connection herewith.
(f)    Since the date of this Agreement, there shall not have occurred an SPLC
Material Adverse Effect.
(g)    SPLC or its designee shall have delivered, or caused to be delivered, to
SHLX all of the documents, certificates and other instruments required to be
delivered under, and otherwise complied with the applicable provisions of,
Section 2.3.
Section 7.2    Conditions to the Obligations of SPLC.
The obligation of SPLC to proceed with the Closing contemplated hereby is
subject to the satisfaction on or prior to the Closing Date all of the following
conditions, any one or more of which may be waived in writing, in whole or in
part, by SPLC:
(a)    The representations and warranties of SHLX set forth in (i) this
Agreement (other than the representations and warranties in Sections 4.1, 4.2
and 4.4) shall be true and correct (without giving effect to any materiality
standard or SHLX Material Adverse Effect qualification) as of the date of this
Agreement and on the Closing Date as if made on such date, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct (without giving effect
to any materiality standard or SHLX Material Adverse Effect qualification) as of
such specified date, except, in each case, to the extent that failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, result in a SHLX Material Adverse Effect and (ii) Sections
4.1, 4.2 and 4.4 shall be true and correct in all respects as of the date of
this Agreement and on the Closing Date as if made on such date. SHLX shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by it by
the time of the Closing. SHLX shall have delivered to SPLC a certificate, dated
as of the Closing Date and signed by an authorized officer of the General
Partner confirming the foregoing matters set forth in this Section 7.2(a) (the
“SHLX Closing Certificate”).


17

--------------------------------------------------------------------------------

        




(b)    All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act, if applicable) shall have been made and obtained, and
all waiting periods with respect to filings made with Governmental Authorities
in contemplation of the consummation of the transactions described herein shall
have expired or been terminated.
(c)    All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, including any
consents set forth on Section 7.1(c) of the Disclosure Letter.
(d)    A counterpart of the Amberjack Third Amendment, duly executed by Chevron,
has been received from Chevron.
(e)    No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated hereby or to recover damages in
connection herewith.
(f)    Since the date of this Agreement, there shall not have occurred a SHLX
Material Adverse Effect.
(g)    SHLX shall have delivered, or caused to be delivered, to SPLC all of the
documents, certificates and other instruments required to be delivered under,
and otherwise complied with, the applicable provisions of Section 2.3.
ARTICLE VIII    
INDEMNIFICATION
Section 8.1    Indemnification of SHLX.
Subject to the limitations set forth in this Agreement, SPLC shall indemnify,
defend and hold SHLX, its subsidiaries and their respective security holders,
directors, officers and employees, and the officers, directors and employees of
the General Partner, but otherwise excluding SPLC and its Affiliates (the “SHLX
Indemnified Parties”), harmless from and against any and all Damages suffered or
incurred by any SHLX Indemnified Party as a result of or arising out of (a) any
breach or inaccuracy of a representation or warranty of SPLC in this Agreement
and (b) any breach of any agreement or covenant on the part of SPLC made under
this Agreement or in connection with the transactions contemplated hereby or
thereby; provided however, that for purposes of determining the amount of any
Damages suffered or incurred by the SHLX Indemnified Parties, SHLX’s acquisition
of only 75% of the membership interests in Series A Interests and 50% of the
membership interests in Series B Interests shall be taken into account, such
that the aggregate Damages described in this Section 8.1 suffered or incurred by
the SHLX Indemnified Parties, would equal (where applicable) no more than (a)
75% of the total of such Damages suffered by all holders of membership interests
in Series A of Amberjack or (b) 50% of the total of such Damages suffered by all
holders of membership interests in Series B of Amberjack, as the case may be.
Section 8.2    Indemnification of SPLC.
Subject to the limitations set forth in this Agreement, SHLX shall indemnify,
defend and hold SPLC and its Affiliates (other than any of the SHLX Indemnified
Parties) and their respective securityholders, directors, officers, agents,
representatives and employees (the “SPLC Indemnified Parties”) harmless from and
against any and all Damages suffered or incurred by the SPLC Indemnified Parties
as a result of or arising out of (a) any breach or inaccuracy of a
representation or warranty of SHLX in this Agreement or (b) any breach of any
agreement or covenant on the part of SHLX made under this Agreement or in
connection with the transactions contemplated hereby or thereby.
Section 8.3    Survival.
All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article III and Article IV
shall terminate and expire on the date that is eighteen (18) months following
the Closing Date, except (a) the representations and warranties of SPLC set
forth in Section 3.9 (Taxes) shall survive until the date that is sixty (60)
days after the expiration of the applicable statutes of limitations (including
all periods of extension and tolling), (b) the representations and warranties


18

--------------------------------------------------------------------------------

        




of SPLC set forth in ‎Section 3.10 (Environmental Matters) shall terminate and
expire on the third (3rd) anniversary of the Closing Date, (c) the
representations and warranties of SPLC set forth in ‎Section 3.1 (Organization),
Section 3.2 (Authority and Approval), Section 3.4(a) (Capitalization; Title to
Subject Interests) and Section 3.16 (Brokerage Arrangements) shall terminate and
expire on the second (2nd) anniversary of the Closing Date and (d) the
representations and warranties of SHLX set forth in Section 4.1 (Organization
and Existence), Section 4.2 (Authority and Approval) and Section 4.4 (Brokerage
Arrangements) shall terminate and expire on the second (2nd) anniversary of the
Closing Date. After a representation and warranty has terminated and expired, no
indemnification shall or may be sought pursuant to this Article VIII on the
basis of that representation and warranty by any Person who would have been
entitled pursuant to this Article VIII to indemnification on the basis of that
representation and warranty prior to its termination and expiration, provided
that in the case of each representation and warranty that shall terminate and
expire as provided in this Section 8.3, no claim presented in writing for
indemnification pursuant to this Article VIII on the basis of that
representation and warranty prior to its termination and expiration shall be
affected in any way by that termination and expiration. The indemnification
obligations under this Article VIII or elsewhere in this Agreement shall apply
regardless of whether any suit or action results solely or in part from the
active, passive or concurrent negligence or strict liability of the indemnified
party. The covenants and agreements entered into pursuant to this Agreement to
be performed after the Closing shall survive the Closing.
Section 8.4    Indemnification Procedures.
(a)    The indemnified party hereunder agrees that within a reasonable period of
time after it becomes aware of facts giving rise to a claim for indemnification
under this ‎Article VIII, it will provide notice thereof in writing to the
indemnifying party, specifying the nature of and specific basis for such claim.
(b)    The indemnifying party shall have the right following receipt of notice
from the indemnified party of a proceeding for which such person may be entitled
to indemnification hereunder to assume control of all aspects of the defense of
(and any counterclaims with respect to) any claims brought against the
indemnified party that are covered by the indemnification under this ‎Article
VIII, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no such settlement for only the
payment of money shall be entered into without the consent of the indemnified
party, which consent shall not be unreasonably withheld, conditioned or delayed,
unless it includes a full release of the indemnified party from such claim;
provided further, that no such settlement containing any form of injunctive or
similar relief shall be entered into without the prior written consent of the
indemnified party, which consent shall not be unreasonably delayed or withheld.
Until the indemnifying party so assumes control of the defense of any such
claims, the indemnified party or indemnified parties may control all aspects of
the defense of any such claims.
(c)    If the indemnifying party assumes the defense of any claim in respect of
which an indemnified party intends to or has asserted a claim for
indemnification under this Agreement, then such indemnified party agrees to
cooperate in good faith and in a commercially reasonably manner with the
indemnifying party, with respect to all aspects of the defense of and pursuit of
any counterclaims with respect to any claims covered by the indemnification
under this ‎Article VIII, including the prompt furnishing to the indemnifying
party of any correspondence or other notice relating thereto that the
indemnified party may receive, permitting the name of the indemnified party to
be utilized in connection with such defense and counterclaims, the making
available to the indemnifying party of any files, records or other information
of the indemnified party that the indemnifying party considers relevant to such
defense and counterclaims, the making available to the indemnifying party of any
employees of the indemnified person and the granting to the indemnifying party
of reasonable access rights to the properties and facilities of the indemnified
party; provided, however, that in connection therewith the indemnifying party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the indemnified party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
indemnified party pursuant to this Section. The obligation of the indemnified
party to cooperate with the indemnifying party as set forth in the immediately
preceding sentence shall not be construed as imposing upon the indemnified party
an obligation to hire and pay for counsel in connection with the defense of and
pursuit of any counterclaims with respect to any claims covered by the
indemnification set forth in this ‎Article VIII, provided, however, that the
indemnified party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense and counterclaims. The indemnifying
party agrees to keep any such counsel hired by the indemnified party informed as
to the status of any such defense or counterclaim, but the indemnifying party
shall have the right to retain sole control over such defense and counterclaims
so long as the indemnified party is still seeking indemnification hereunder.
(d)    In determining the amount of any Damages for which the indemnified party
is entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
indemnified person in respect of such Damages from third party insurers, and
such correlative insurance benefit shall be net of any expenses related to the
receipt of such proceeds, including any premium adjustments that become due and
payable


19

--------------------------------------------------------------------------------

        




by the indemnified party as a result of such claim, and (ii) all amounts
recovered by the indemnified party in respect of such Damages under contractual
indemnities from third persons.
Section 8.5    Direct Claim.
Any claim by an indemnified party with respect to any Damages which do not
result from a claim for indemnity involving a third party (a “Direct Claim”)
will be asserted by giving the indemnifying party reasonably prompt written
notice thereof, stating the nature of such claim in reasonable detail and
indicating the estimated amount, if practicable. The indemnifying party will
have a period of ninety (90) days from receipt of such Direct Claim within which
to respond to such Direct Claim. If the indemnifying party does not respond
within such ninety (90) day period, the indemnifying party will be deemed to
have accepted such Direct Claim. If the indemnifying party rejects such Direct
Claim, the indemnified party will be free to seek enforcement of its rights to
indemnification under this Agreement.
Section 8.6    Limitations on Indemnification.
(a)    To the extent that SHLX Indemnified Parties would otherwise be entitled
to indemnification for Damages pursuant to Section 8.1(a), SPLC shall be liable
for Damages pursuant to Section 8.1(a) only if (i) the Damages with respect to
any individual claim pursuant to Section 8.1(a) exceed One Hundred Thousand
Dollars ($100,000) and (ii) the Damages for all claims pursuant to Section
8.1(a) exceed, in the aggregate, One Million Dollars ($1,000,000) (the
“Deductible Amount”), and then SPLC shall be liable only for Damages pursuant to
Section 8.1(a) to the extent of any excess over the Deductible Amount. In no
event shall SPLC’s aggregate liability to SHLX Indemnified Parties under Section
8.1 exceed One Hundred Twenty-Two Million Dollars ($122,000,000) (the “Ceiling
Amount”). Notwithstanding the foregoing, (i) SPLC’s aggregate liability to SHLX
Indemnified Parties under Section 8.1 for breaches or inaccuracies of
representations and warranties contained in Section 3.20 (Management Projections
and Budget) shall not be subject to the Ceiling Amount but shall not exceed Six
Hundred Ten Million Dollars ($610,000,000) and (ii) the Deductible Amount and
the Ceiling Amount shall not apply to breaches or inaccuracies of
representations and warranties contained in Section 3.1 (Organization), Section
3.2 (Authority and Approval), Section 3.4 (Capitalization; Title to Subject
Interests), Section 3.9 (Taxes), Section 3.16 (Brokerage Arrangements) and
Section 3.17 (Books and Records), provided, that SPLC’s aggregate liability for
all claims under this Agreement, including for breaches or inaccuracies of
representations and warranties contained in such sections described in clauses
(i) and (ii) and for breaches of covenants, shall not exceed the Consideration;
provided, further, however, that the payment and indemnification obligations of
SPLC pursuant to Article VI shall not be subject to any limitation in this
Section 8.6(a) and shall be excluded from the determination of whether the
maximum indemnification amount specified in the immediately preceding proviso
has been reached or exceeded.
(b)    For purposes of determining the amount of Damages, with respect to any
asserted claim for indemnification by a SHLX Indemnified Party, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or SPLC Material Adverse Effect expressly contained in Article III
(except in the case of the term “Material Contract”); provided that this Section
8.6(b) shall not so modify the representations and warranties for purposes of
first determining whether a breach of any representation or warranty has
occurred.
(c)    Additionally, neither SPLC, on the one hand, nor SHLX, on the other hand,
will be liable as an indemnitor under this Agreement for any consequential,
incidental, special, indirect or exemplary damages suffered or incurred by the
indemnified party or parties except to the extent resulting pursuant to third
party indemnity claims.
Section 8.7    Sole Remedy.
No party shall have liability under this Agreement or the transactions
contemplated hereby except as is provided in Article VI or this Article VIII
(other than claims or causes of action arising from fraud or willful
misconduct).
ARTICLE IX    
TERMINATION
Section 9.1    Termination.
(a)    This Agreement and the transactions contemplated hereby may be terminated
at any time prior to the Closing with the mutual written consent of the parties.
(b)    This Agreement and the transactions contemplated hereby will
automatically terminate if the Closing has not occurred on or before June 30,
2018, or such later date as may be agreed by the parties.


20

--------------------------------------------------------------------------------

        




Section 9.2    Remedies upon Termination.     
(a)    If this Agreement is terminated under Section 9.1, the parties shall then
be released from their respective obligations under this Agreement, except as
provided in this Section 9.2 and in Article 10.
(b)    If a party fails, refuses, or is unable for any reason not permitted by
this Agreement to comply with its obligations under this Agreement, the
non-defaulting party may pursue any rights and remedies (including the rights
and remedies available with respect to breaches of this Agreement prior to
termination) under this Agreement, at law or in equity.


ARTICLE X    
MISCELLANEOUS
Section 10.1    Acknowledgements.
Each party acknowledges that it has relied on the representations and warranties
of the other party expressly and specifically set forth in this Agreement,
including, in the case of SHLX, the Disclosure Letter attached hereto. Such
representations and warranties constitute the sole and exclusive representations
and warranties of the parties hereto in connection with the transactions
contemplated hereby, and the parties hereto understand, acknowledge and agree
that all other representations and warranties of any kind or nature, whether
expressed, implied or statutory, oral or written, past or present, are
specifically disclaimed.
Section 10.2    Expenses.
Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and all action taken in preparation for carrying this
Agreement into effect.
Section 10.3    Notices.
Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and either delivered (i) in person or by
courier service requiring acknowledgment of receipt of delivery or (ii) by
e-mail, with delivery deemed to have been duly given upon acknowledgment of
receipt of e-mail, as follows:
If to SPLC, addressed to:
Shell Pipeline Company LP
150 N. Dairy Ashford Rd.
Houston, Texas 77079
Attn: Vice President-Operations
Email: greg.smith@shell.com
With a copy to: Assistant General Counsel-Downstream Americas
Email: hector.pineda@shell.com
Facsimile: (832) 337-3010
If to SHLX, addressed to:
Shell Midstream Partners, L.P.
c/o Shell Midstream Partners GP LLC, its general partner
150 N. Dairy Ashford Rd.
Houston, Texas 77079
Attn: Chief Executive Officer
Email: kevin.nichols@shell.com
With a copy to: General Counsel
Email: lori.muratta@shell.com
Facsimile: (832) 337-0371




21

--------------------------------------------------------------------------------

        




Notice given by personal delivery or courier service shall be effective upon
actual receipt. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.
Section 10.4    Arbitration.
(a)    Any dispute, controversy or claim arising out of or in connection with
this Agreement or its subject matter or formation, whether in tort, contract,
under statute or otherwise, including any question regarding its existence,
validity, interpretation, breach or termination, and including any
non-contractual claim (a “Dispute”), shall be finally and exclusively resolved
by arbitration under the arbitration rules of the American Arbitration
Association (the “Rules”), which Rules are deemed to be incorporated by
reference into this Agreement.
(b)    The arbitral tribunal (the “Tribunal”) shall consist of three
arbitrators, to be appointed in accordance with the Rules.
(c)    The seat of the arbitration shall be Houston, Texas.
(d)    The language of the arbitration shall be English.
(e)    Any award rendered by the Tribunal shall be made in writing and shall be
final and binding on the parties to this Agreement. The parties to this
Agreement undertake to carry out the award without delay.
(f)    All aspects of the arbitration shall be confidential. Save to the extent
required by law or pursuant to any proceedings to enforce or challenge an award,
no aspect of the proceedings, documentation, any partial or final award or order
or any other matter connected with the arbitration shall be disclosed to any
other person by either party or its counsel, agents, corporate parents,
affiliates or subsidiaries without the prior written consent of the other
party/parties.
(g)    Nothing in this ‎Section 10.4 shall be construed as preventing any party
from seeking conservatory or similar interim relief from any court with
competent jurisdiction.
(h)    In respect of any Dispute, each party to this Agreement expressly waives
any right to claim or recover from the other party and the Tribunal is not
empowered to award punitive, exemplary, moral, multiple or similar
non-compensatory damages.
(i)    Articles 3 and 9 of the International Bar Association (IBA) Rules on the
Taking of Evidence in International Arbitration shall apply to the arbitration.
(j)    Each party hereby waives, to the fullest extent permitted by law: (i) any
right under the laws of any jurisdiction to apply to any court or other judicial
authority to determine any preliminary point of law, except as expressly
provided in ‎Section 10.4(g), and/or (ii) any right it may otherwise have under
the laws of any jurisdiction to appeal or otherwise challenge the award, other
than on the same grounds on which recognition and enforcement of an award may be
refused under Article V of the United Nations Convention on the Recognition and
Enforcement of Foreign Arbitral Awards of 1958.
(k)    Judgment upon any award and/or order may be entered in any court having
jurisdiction thereof.
Section 10.5    Governing Law.
(a)    This Agreement shall be subject to and governed by the laws of the State
of Texas. Each party hereby submits to the exclusive jurisdiction of the state
and federal courts in the State of Texas and to venue in the state courts in
Harris County, Texas and in the federal courts of Harris County, Texas.
(b)    Each of the parties to this Agreement irrevocably waives any and all
right to trial by jury in any legal proceeding between or among the parties
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement.
(c)    Each party to this Agreement waives, to the fullest extent permitted by
Applicable Law, any right it may have to receive damages from any other party
based on any theory of liability for any special, indirect, consequential
(including lost profits), exemplary or punitive damages (except to the extent
that any such damages are included in indemnifiable losses resulting from a
third-party claim in accordance with Article VIII).


22

--------------------------------------------------------------------------------

        




Section 10.6    Public Statements.
The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless the party desiring to make such announcement or statement, after seeking
such consent from the other parties, obtains advice from legal counsel that a
public announcement or statement is required by Applicable Law or stock exchange
regulations.
Section 10.7    Entire Agreement; Amendments and Waivers.
(a)    This Agreement and the other Transaction Documents constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. Each party to this
Agreement agrees that no other party to this Agreement (including its agents and
representatives) has made any representation, warranty, covenant or agreement to
or with such party relating to this Agreement or the transactions contemplated
hereby, other than those expressly set forth herein and in the other Transaction
Documents.
(b)    No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by each party to be bound thereby. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.
Section 10.8    Conflicting Provisions.
This Agreement and the other Transaction Documents, read as a whole, set forth
the parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the other
Transaction Documents, and as between them, specific provisions prevail over
general provisions. In the event of a conflict between this Agreement and any of
the other Transaction Documents, this Agreement shall control.
Section 10.9    Binding Effect and Assignment.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party; provided that SHLX may
assign its right to receive the Subject Interests hereunder to a wholly owned
subsidiary without the written consent of SPLC, provided that SHLX shall not be
relieved of any obligations or liabilities hereunder as a result of any such
assignment. Nothing in this Agreement, express or implied, is intended to confer
upon any person or entity other than the parties hereto and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder,
except for express language with respect to SHLX Indemnified Parties and the
SPLC Indemnified Parties contained in the indemnification provisions of Article
VIII.
Section 10.10    Severability.
If any provision of this Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the parties hereto shall promptly meet and
negotiate substitute provisions for those rendered or declared illegal or
unenforceable, but all of the remaining provisions of this Agreement shall
remain in full force and effect.
Section 10.11    Interpretation.
It is expressly agreed by the parties that this Agreement shall not be construed
against any party, and no consideration shall be given or presumption made, on
the basis of who drafted this Agreement or any provision hereof or who supplied
the form of this Agreement. Each party agrees that this Agreement has been
purposefully drawn and correctly reflects its understanding of the transactions
contemplated by this Agreement and, therefore, waives the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.
Section 10.12    Headings and Disclosure Letter.


23

--------------------------------------------------------------------------------

        




The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Letter and the
Exhibits referred to herein are attached hereto and incorporated herein by this
reference, and unless the context expressly requires otherwise, the Disclosure
Letter and such Exhibits are incorporated in the definition of “Agreement.”
Section 10.13    Multiple Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
Section 10.14    Action by SHLX.
With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by SHLX with respect to the
transactions contemplated hereby, such action, notice, consent, approval or
waiver shall be taken or given solely by the Conflicts Committee on behalf of
SHLX.
[Signature page follows.]


24

--------------------------------------------------------------------------------


        






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
SPLC:


Shell Pipeline Company LP
By:    Shell Pipeline GP LLC, its general partner




By:     /s/ Steven C. Ledbetter    
Name:    Steven C. Ledbetter
Title:    Vice President







--------------------------------------------------------------------------------

        






SHLX:


Shell Midstream Partners, L.P.
By:
Shell Midstream Partners GP LLC, its general partner





By:     /s/ Kevin M. Nichols    
Name:    Kevin M. Nichols
Title:    President and Chief Executive Officer























--------------------------------------------------------------------------------


        








Appendix A
The designated personnel for purposes of “Knowledge” in this Agreement are set
forth below.
As to SPLC:
•
Kevin M. Nichols

•
Michael Faulise



As to SHLX:
•
Kevin M. Nichols




